Exhibit 10.1

 

 

 

 

 

AAR CORP.

 

 

(a Delaware corporation)

 

 

7¼% Senior Notes due 2022

 

 

PURCHASE AGREEMENT

 

 

Dated:  January 13, 2012

 

 

 

 

 

--------------------------------------------------------------------------------


 

AAR CORP.
(a Delaware corporation)

 

$175,000,000
7¼% Senior Notes due 2022

 

PURCHASE AGREEMENT

 

January 13, 2012

 

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Morgan Stanley & Co. LLC

as Representatives of the several Initial Purchasers

 

c/o Merrill Lynch, Pierce, Fenner & Smith

 

Incorporated

 

One Bryant Park

 

New York, New York 10036

 

Ladies and Gentlemen:

 

AAR CORP., a Delaware corporation (the “Company”), confirms its agreement with
Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”), Morgan
Stanley & Co. LLC (“Morgan Stanley”) and the other Initial Purchasers named in
Schedule A hereto (collectively, the “Initial Purchasers,” which term shall also
include any initial purchaser substituted as hereinafter provided in Section 11
hereof), for whom Merrill Lynch and Morgan Stanley are acting as representatives
(in such capacity, the “Representatives”), with respect to the issue and sale by
the Company and the purchase by the Initial Purchasers, acting severally and not
jointly, of the respective principal amounts set forth in said Schedule A of
$175,000,000 aggregate principal amount of the Company’s 7¼% Senior Notes due
2022 (the “Notes”).

 

The Securities (as defined below) are to be issued pursuant to an indenture, to
be dated as of January 23, 2012 (the “Indenture”), among the Company, the
Guarantors (as defined below) and U.S. Bank National Association, as trustee
(the “Trustee”).  Securities will be issued only in book-entry form in the name
of Cede & Co., as nominee of The Depository Trust Company (“DTC”) pursuant to a
letter of representations, to be dated on or before the Closing Time (as defined
herein) (the “DTC Agreement”), among the Company, the Trustee and DTC.

 

The holders of the Securities will be entitled to the benefits of a registration
rights agreement (the “Registration Rights Agreement”), to be dated as of the
Closing Time, among the Company, the Guarantors and the Representatives, acting
on behalf of the Initial Purchasers, substantially consistent with the
description thereof contained in the Disclosure Package (as herein defined),
pursuant to which the Company and the Guarantors will agree (i) to file an

 

--------------------------------------------------------------------------------


 

exchange offer registration statement under the Securities Act of 1933, as
amended (the “1933 Act”), subject to the terms and conditions therein specified,
for the issuance, pursuant to an exchange offer (as defined under the
Registration Rights Agreement, the “Exchange Offer”), of another series of debt
securities of the Company with terms substantially identical to the Securities,
to be offered in exchange for the Securities (as defined under the Registration
Rights Agreement, the “Exchange Securities”) and (ii) under the circumstances
specified in the Registration Rights Agreement, to file a shelf registration
statement in respect of the Securities.

 

The payment of principal of, premium, if any, and interest on the Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the entities listed on the signature pages hereof as
“Guarantors” and (ii) any subsidiary of the Company formed or acquired after the
Closing Date that executes an additional guarantee in accordance with the terms
of the Indenture, and their respective successors and assigns (collectively, the
“Guarantors”), pursuant to their guarantees (the “Guarantees”).  The Notes and
the Guarantees therein are herein collectively referred to as the “Securities.”

 

This Agreement, the Registration Rights Agreement, the DTC Agreement, the
Securities, the Exchange Securities and the Indenture are referred to herein as
the “Transaction Documents.”

 

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered. 
The Securities are to be sold to the Initial Purchasers and resold by the
Initial Purchasers without being registered under the 1933 Act, in reliance upon
exemptions therefrom.  Pursuant to the terms of the Securities and the
Indenture, investors that acquire Securities may only resell or otherwise
transfer such Securities if such Securities are hereafter registered under the
1933 Act or if an exemption from the registration requirements of the 1933 Act
is available (including the exemptions afforded by Rule 144A (“Rule 144A”) of
the rules and regulations promulgated under the 1933 Act by the Securities and
Exchange Commission (the “Commission”) or Regulation S under the 1933 Act
(“Regulation S”)).

 

Section 1.                                            Representations and
Warranties by the Company and the Guarantors.

 

(a)  Representations and Warranties.  Each of the Company and the Guarantors,
jointly and severally, hereby represents and warrants to each Initial Purchaser
as of the date hereof, the Applicable Time (as defined below) and the Closing
Time, and agrees with each Initial Purchaser, as follows:

 

(i)                                                 Accurate Disclosure.  The
Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated January 10, 2012 (the “Preliminary
Offering Memorandum”) and has prepared and will deliver to each Initial
Purchaser, on the date hereof or the next succeeding day, copies of a final
offering memorandum dated January 13, 2012 (the “Final Offering Memorandum”),
each for use by such Initial Purchaser in connection with its solicitation of
purchases of, or offering of, the Securities.  “Offering Memorandum” means, with
respect to any date or time referred to in this Agreement, the most recent
offering memorandum (whether the Preliminary

 

2

--------------------------------------------------------------------------------


 

Offering Memorandum or the Final Offering Memorandum, or any amendment or
supplement to either such document), including exhibits thereto and any
documents incorporated therein by reference, which has been prepared and
delivered by the Company to the Initial Purchasers, in the case of the
Preliminary Offering Memorandum prior to the Applicable Time, in connection with
their solicitation of purchases of, or offering of, the Securities.  All
references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Disclosure
Package, the Preliminary Offering Memorandum, the Final Offering Memorandum or
the Offering Memorandum (or other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information which are incorporated by reference therein; and all references in
this Agreement to amendments or supplements to the Offering Memorandum shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934 (the “1934 Act”) which is incorporated by reference in the
Offering Memorandum.

 

As of the Applicable Time, neither (x) the Offering Memorandum as of the
Applicable Time as supplemented by the final pricing term sheet, substantially
in the form attached hereto as Schedule B (the “Pricing Supplement”), that has
been prepared and delivered by the Company to the Initial Purchasers in
connection with their solicitation of offers to purchase Securities, all
considered together (collectively, the “Disclosure Package”), nor (y) any
individual Supplemental Offering Materials (as defined below), when read
together with the Disclosure Package, included any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

 

“Applicable Time” means 5:00 p.m. (Eastern time) on January 13, 2012 or such
other time as agreed by the Company and the Representatives.

 

“Supplemental Offering Materials” means any “written communication” (within the
meaning of the rules and regulations under the 1933 Act) prepared by or on
behalf of the Company, or used or referred to by the Company, that constitutes
an offer to sell or a solicitation of an offer to buy the Securities other than
the Offering Memorandum or amendments or supplements thereto (including the
Pricing Supplement), including, without limitation, any road show relating to
the Securities that constitutes such a written communication.

 

As of its issue date and as of the Closing Time, the Final Offering Memorandum
will not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  The documents
incorporated by reference in the Offering Memorandum at the time they were or
hereafter are filed with the Commission complied and will comply in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the Commission thereunder (the “1934 Act Regulations”) and, when read together
with the other information in the Offering Memorandum, at the time the Offering
Memorandum was issued and at the Closing Time, did not and will not include an
untrue statement of a material fact or omit

 

3

--------------------------------------------------------------------------------


 

to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.  The representations and warranties in this
subsection shall not apply to statements in or omissions from the Disclosure
Package or the Final Offering Memorandum made in reliance upon and in conformity
with written information furnished to the Company by any Initial Purchaser
through the Representatives expressly for use therein.  For purposes of this
Agreement, the only information so furnished shall be the information under the
heading “Plan of Distribution—Commissions and Discounts,” the information in the
third sentence in the first paragraph under the heading “Plan of
Distribution—New Issue of Notes,” the information in the first paragraph under
the heading “Plan of Distribution—Price Stabilization and Short Positions” and
the information under the heading “Plan of Distribution—Electronic Distribution”
in the Offering Memorandum (collectively, the “Initial Purchaser Information”).

 

(ii)                                              No Material Adverse Change in
Business.  Neither the Company nor any of its subsidiaries has sustained since
the date of the latest audited financial statements included in the Disclosure
Package and the Final Offering Memorandum, any material loss or interference
with its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in the Disclosure
Package and the Final Offering Memorandum; and, since the respective dates as of
which information is given in the Disclosure Package and the Final Offering
Memorandum, there has not been (A) any change in the capital stock or long term
debt of the Company or any of its subsidiaries (other than stock option
transactions, stock repurchases, normal debt payments and other such
transactions in the normal course of business), (B) any material adverse change,
or any development that would reasonably be expected to involve a prospective
material adverse change, in or affecting the general affairs, management,
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries considered as one enterprise (a “Material Adverse Effect”),
(C) any transactions entered into by the Company or any of its subsidiaries,
other than those in the ordinary course of business, which are material with
respect to the Company and its subsidiaries considered as one enterprise, or
(D) any dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock, otherwise than as set forth or
contemplated in the Disclosure Package and the Final Offering Memorandum.

 

(iii)                                           Financial Statements.  The
financial statements, together with the related schedules and notes, included in
the Disclosure Package and the Final Offering Memorandum present fairly the
financial position of the Company and its consolidated subsidiaries as of and at
the dates indicated and the results of operations, stockholders’ equity and cash
flows of the Company and its consolidated subsidiaries for the periods
specified; said financial statements have been prepared in conformity with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods involved.  The supporting schedules, if any, included in
the Disclosure Package and the Final Offering Memorandum present fairly in
accordance with GAAP the information required to be stated therein.  The
selected financial data and the summary financial information included in the
Disclosure Package and the Final Offering Memorandum present fairly the
information shown therein and have been compiled on a

 

4

--------------------------------------------------------------------------------


 

basis consistent with that of the audited financial statements included in the
Disclosure Package and the Final Offering Memorandum.  The interactive data in
eXtensible Business Reporting Language incorporated by reference in the
Disclosure Package and the Final Offering Memorandum fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(iv)                                          Telair and Nordisk Estimated
EBITDA Information.  The Company’s estimate of the EBITDA contribution from
Telair International GmbH (“Telair”) and Nordisk Aviation Products, AS
(“Nordisk”) and their respective subsidiaries presented in the Disclosure
Package and the Final Offering Memorandum is the Company’s good faith estimate
based on (x) its review of the historical accounting records and other financial
information described in the Disclosure Package and the Final Offering
Memorandum, which the Company reasonably believes to be accurate, and (y) such
adjustments as the Company has in its best judgment made and described in the
Disclosure Package and the Final Offering Memorandum.

 

(v)                                             Real and Personal Property.  The
Company and its significant subsidiaries (within the meaning of
Section 1-02(w) of Regulation S-X under the 1933 Act) (each such significant
subsidiary, a “Significant Subsidiary”), have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them, in each case free and clear of all liens, encumbrances
and defects except such as are described in the Disclosure Package and the Final
Offering Memorandum or such as do not materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Company and its Significant Subsidiaries; and any real property
and buildings held under lease by the Company and its Significant Subsidiaries
are held by them under valid, subsisting and enforceable leases with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Significant Subsidiaries.

 

(vi)                                          Good Standing of the Company.  The
Company has been duly incorporated and is validly existing as a corporation in
good standing under the laws of the State of Delaware, with power and authority
(corporate and other) to own, lease and operate its properties and through its
subsidiaries conduct its business as described in the Disclosure Package and the
Final Offering Memorandum and to enter into and perform its obligations under
this Agreement; and the Company is, and has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification, or is subject to no
material liability or disability by reason of the failure to be so qualified in
any such jurisdiction.

 

(vii)                                       Good Standing of Subsidiaries.  Each
subsidiary of the Company has been duly incorporated or formed, as applicable,
and is validly existing as a corporation or limited liability company in good
standing under the laws of its jurisdiction of organization with power and
authority (corporate, limited liability company and other) to own, lease and
operate its properties and to conduct its business as described in the

 

5

--------------------------------------------------------------------------------


 

Disclosure Package and the Final Offering Memorandum and, if it is a Guarantor,
to enter into and perform its obligations under this Agreement; and each
subsidiary of the Company has been duly qualified as a foreign corporation or
limited liability company for the transaction of business and is in good
standing under the laws of each other jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, or is
subject to no material liability or disability by reason of the failure to be so
qualified in any such jurisdiction.

 

(viii)                                    Capitalization.  The Company has an
authorized capitalization as set forth in the Disclosure Package and the Final
Offering Memorandum, and all of the issued shares of capital stock of the
Company have been duly and validly authorized and issued and are fully paid and
non assessable; and all of the issued equity interests of each subsidiary of the
Company have been duly and validly authorized and issued, are fully paid and non
assessable and (except for directors’ qualifying shares) are owned directly or
indirectly by the Company, free and clear of all liens, encumbrances, equities
or claims. None of the outstanding equity interests of any subsidiary was issued
in violation of the preemptive or similar rights of any securityholder of such
subsidiary.  Except for (i) the subsidiaries not required to be listed pursuant
to Item 601(b)(21) of Regulation S-K under the 1933 Act, (ii) Airinmar Holdings
Limited (“Airinmar”) and its subsidiaries, which were acquired by the Company on
October 11, 2011, (iii) Telair and its subsidiaries, which were acquired by the
Company on December 2, 2011 and (iv) Nordisk and its subsidiaries, which were
acquired by the Company on December 2, 2011, the Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit 21.1 to the Company’s Annual
Report on Form 10-K for the fiscal year ended May 31, 2011.

 

(ix)                                            Authorization of the Notes, the
Guarantees and the Exchange Securities.  The Notes have been duly authorized
and, when issued in the manner provided for in the Indenture and delivered
pursuant to this Agreement, will have been duly executed, authenticated, issued
and delivered and will constitute valid and legally binding obligations of the
Company, enforceable against the Company in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law), and entitled to the benefits provided by the Indenture, under which they
are to be issued; and the Notes will rank equal in right of payment with all of
the Company’s other unsecured and unsubordinated indebtedness.

 

The Exchange Securities have been duly authorized and, when issued and
authenticated in accordance with the terms of the Indenture, the Registration
Rights Agreement and the Exchange Offer, will constitute valid and legally
binding obligations of the Company and the Guarantors, enforceable against the
Company and the Guarantors, as applicable, in accordance with their terms,
except as the enforcement thereof may be limited by bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar laws affecting

 

6

--------------------------------------------------------------------------------


 

enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law), and entitled to the benefits
provided by the Indenture, under which they are to be issued; and the Exchange
Securities will rank equal in right of payment with all of the Company’s and the
Guarantors’ other unsecured and unsubordinated indebtedness, as the case may be.

 

The Guarantees of the Notes on the Closing Date and the Guarantees of the
Exchange Notes have been duly authorized and, when the Notes have been issued in
the manner provided for in the Indenture and delivered pursuant to this
Agreement, the Guarantees of the Notes will have been duly executed,
authenticated, issued and delivered and will constitute valid and legally
binding obligations of the Guarantors, enforceable against the Guarantors in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law), and entitled to the benefits
provided by the Indenture, under which they are to be issued; and the Guarantees
will rank equal in right of payment with all of the Guarantors’ other unsecured
and unsubordinated indebtedness.

 

(x)                                               Authorization of the
Indenture, the Registration Rights Agreement and the DTC Agreement.  Each of the
Indenture, the Registration Rights Agreement and the DTC Agreement has been duly
authorized and, with respect to the Indenture, assuming the authorization,
execution and delivery by the Trustee, when executed and delivered by the
Company, the Guarantors and the Trustee, as applicable, each of the Indenture,
the Registration Rights Agreement and the DTC Agreement will constitute a valid
and binding instrument, enforceable against the Company and the Guarantors, as
applicable, in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization and other laws of general
applicability affecting creditors’ rights and by general equity principles.

 

(xi)                                            Authorization of Agreement. 
This Agreement has been duly authorized, executed and delivered by the Company
and the Guarantors.

 

(xii)                                         No Violation.  None of the
transactions contemplated by this Agreement (including, without limitation, the
use of the proceeds from the sale of the Securities) will violate or result in a
violation of Section 7 of the 1934 Act, or any regulation promulgated
thereunder, including, without limitation, Regulations G, T, U, and X of the
Board of Governors of the Federal Reserve System.

 

(xiii)                                      Absence of Manipulation.  Prior to
the date hereof, neither the Company nor any of its affiliates has taken any
action which is designed to or which has constituted or which might have been
expected to cause or result in stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Securities.

 

7

--------------------------------------------------------------------------------


 

(xiv)                                     No Violations, Defaults and Conflicts
in connection with the Securities; No Further Consents, Approvals or
Authorizations Required.  The issue and sale of the Securities and the
compliance by the Company and the Guarantors with all of the provisions of the
Transaction Documents have been duly authorized by all necessary corporate
action and the consummation of the transactions herein and therein contemplated
will not conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default or Repayment Event (as defined below)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other material agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, nor will such action result in any violation of the
provisions of the Certificate of Incorporation or By-laws or similar
organizational document of the Company or any of its subsidiaries or any law,
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries or any of
their properties; and no consent, approval, authorization, order, registration
or qualification of or with any such court or governmental agency or body is
required for the issue and sale of the Securities or the consummation by the
Company of the transactions contemplated by the Transaction Documents, except
(i) in connection with the Registration Rights Agreement, registration of the
Securities under the 1933 Act and qualification of the Indenture under the Trust
Indenture Act of 1939 and (ii) such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Securities
by the Initial Purchasers.  As used herein, a “Repayment Event” means any event
or condition which gives the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.

 

(xv)                                        Absence of Violations and Defaults. 
Neither the Company nor any of its subsidiaries is (A) in violation of its
Certificate of Incorporation or By-laws or other applicable organizational
documents or in default in the performance or observance of any material
obligation, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound (collectively, the
“Agreements and Instruments”), except, in the case of the Agreements and
Instruments, where such violation or default would not, singly or in the
aggregate, result in a Material Adverse Effect, or (B) in violation of any law,
statute, rule, regulation, judgment, order, writ or decree of any arbitrator,
court, governmental body, regulatory body, administrative agency or other
authority, body or agency having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties, assets or operations (each,
a “Governmental Entity”), except for such violations that would not, singly or
in the aggregate, result in a Material Adverse Effect.

 

(xvi)                                     Accuracy of Descriptions of Terms of
the Securities; Accuracy of Descriptions of Laws and Documents.  The statements
set forth in the Offering

 

8

--------------------------------------------------------------------------------


 

Memorandum under the captions “Description of the Notes” and “Exchange Offer;
Registration Rights” insofar as they purport to constitute a summary of the
terms of the Securities and the Exchange Securities, and the statements set
forth under the captions “Certain U.S. Federal Income And Estate Tax
Considerations” and “Plan of Distribution”, insofar as they purport to describe
the provisions of the laws and documents referred to therein, accurately
summarize or describe in all material respects the matters referred to therein;
and the Transaction Documents will conform to the respective descriptions
thereof in the Disclosure Package and the Final Offering Memorandum.

 

(xvii)                                  Absence of Proceedings.  Other than as
set forth in the Disclosure Package and the Final Offering Memorandum, there are
no legal or governmental proceedings pending to which the Company or any of its
subsidiaries is a party or of which any property of the Company or any of its
subsidiaries is the subject which, if determined adversely to the Company or any
of its subsidiaries, would individually or in the aggregate have a material
adverse effect on the current or future financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries or on the power or
ability of the Company or the Guarantors to perform their respective obligations
under the Transaction Documents, or to consummate the transactions contemplated
therein; and, to the best of the Company’s and each Guarantor’s knowledge, no
such proceedings are threatened or contemplated by governmental authorities or
threatened by others.

 

(xviii)                               Environmental Laws; Environmental Licenses
and Permits.  The Company and its subsidiaries (i) are in compliance with any
and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval, except as described in the Disclosure
Package and the Final Offering Memorandum and except where such noncompliance
with Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not, singly or in the aggregate, result in a
Material Adverse Effect.

 

(xix)                                       Environmental Liabilities.  There
are no costs or liabilities associated with Environmental Laws (including,
without limitation, any capital or operating expenditures required for clean-up,
closure of properties or compliance with Environmental Laws or any permit,
license or approval, any related constraints on operating activities and any
potential liabilities to third parties) which are not described in the
Disclosure Package and Final Offering Memorandum and which would, singly or in
the aggregate, result in a Material Adverse Effect.

 

(xx)                                          Class of Securities.  When the
Securities are issued and delivered pursuant to this Agreement, the Securities
will not be of the same class (within the meaning of Rule 144A under the 1933
Act) as securities which are listed on a national

 

9

--------------------------------------------------------------------------------


 

securities exchange registered under Section 6 of the 1934 Act or quoted in a
U.S. automated inter-dealer quotation system.

 

(xxi)                                       Reporting Requirements.  The Company
is subject to Section 13 or 15(d) of the 1934 Act.

 

(xxii)                                    Investment Company Act.  The Company
is not and, after giving effect to the offering and sale of the Securities, will
not be an “investment company”, as such term is defined in the United States
Investment Company Act of 1940, as amended (the “Investment Company Act”).

 

(xxiii)                                 No General Solicitation or Advertising. 
Neither the Company nor any person acting on its behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation)
has offered or sold the Securities by means of any general solicitation or
general advertising within the meaning of Rule 502(c) under the 1933 Act.

 

(xxiv)                                No Offer or Sale of Securities.  Within
the preceding six months, neither the Company nor any other person acting on
behalf of the Company has offered or sold to any person any Securities, or any
securities of the same or a similar class as the Securities, other than
Securities offered or sold to the Initial Purchasers hereunder.  The Company
will take reasonable precautions designed to provide assurance that any offer or
sale, direct or indirect, in the United States or to any U.S. person (as defined
in Rule 902 under the 1933 Act) of any Securities or any substantially similar
security issued by the Company, within six months subsequent to the date on
which the distribution of the Securities has been completed (as notified to the
Company by the Representatives), is made under restrictions and other
circumstances reasonably designed not to affect the status of the offer and sale
of the Securities in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the 1933
Act.

 

(xxv)                                   Independent Accountants.  To the
Company’s knowledge, KPMG LLP, which has certified certain financial statements
of the Company and its subsidiaries, is an independent registered public
accounting firm as required by the 1933 Act and the rules and regulations of the
Commission thereunder.

 

(xxvi)                                Trust Indenture Act.  It is not necessary
in connection with the offer, sale and delivery of the Securities to the Initial
Purchasers in the manner contemplated by this Agreement to register the
Securities under the 1933 Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended.

 

(xxvii)                             Accounting Controls and Disclosure
Controls.  The Company and each of its subsidiaries maintain effective internal
control over financial reporting (as defined under Rules 13-a15 and 15d-15 under
the 1934 Act Regulations) and a system of internal accounting controls
sufficient to provide reasonable assurances that (A) transactions are executed
in accordance with management’s general or specific authorizations;
(B) transactions are recorded as necessary to permit preparation of financial
statements in

 

10

--------------------------------------------------------------------------------


 

conformity with GAAP and to maintain asset accountability; (C) access to assets
is permitted only in accordance with management’s general or specific
authorization; (D) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (E) the interactive data in eXtensible Business
Reporting Language incorporated by reference in the Disclosure Package and the
Final Offering Memorandum fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto.   Since the end of the Company’s most recent
audited fiscal year, there has been (1) no material weakness in the Company’s
internal control over financial reporting (whether or not remediated) and (2) no
change in the Company’s internal control over financial reporting that has
materially affected, or is reasonably likely to materially affect, the Company’s
internal control over financial reporting.

 

The Company and its consolidated subsidiaries maintain an effective system of
disclosure controls and procedures that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the 1934 Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms, and is accumulated
and communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure.

 

(xxviii)                          Possession of Licenses and Permits.  The
Company and its subsidiaries possess such permits, licenses, approvals, consents
and other authorizations (collectively, “Governmental Licenses”) issued by the
appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the business now operated by them, except where the failure
so to possess would not, singly or in the aggregate, result in a Material
Adverse Effect; the Company and its subsidiaries are in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, result in a Material Adverse
Effect; all of the Governmental Licenses are valid and in full force and effect,
except where the invalidity of such Governmental Licenses or the failure of such
Governmental Licenses to be in full force and effect would not, singly or in the
aggregate, result in a Material Adverse Effect; and neither the Company nor any
of its subsidiaries has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses which, singly or in
the aggregate, if the subject of an unfavorable decision, ruling or finding,
would result in a Material Adverse Effect.

 

(xxix)                                  Compliance with the Sarbanes-Oxley Act. 
There is and has been no failure on the part of the Company or, to the knowledge
of the Company, any of the Company’s directors or officers, in their capacities
as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

 

(xxx)                                     Tax Law Compliance.  The Company and
its consolidated subsidiaries have filed all necessary federal, state, local and
foreign income and franchise tax returns

 

11

--------------------------------------------------------------------------------


 

in a timely manner, except insofar as the failure to file such returns would not
result in a Material Adverse Effect, and have paid all taxes required to be paid
by any of them and, if due and payable, any related or similar assessment, fine
or penalty levied against any of them, except for any taxes, assessments, fines
or penalties as may be being contested in good faith and by appropriate
proceedings.  The Company has made appropriate provisions in the applicable
financial statements referred to in Section 1(a)(iii) hereof in respect of all
federal, state, local and foreign income and franchise taxes for all current or
prior periods as to which the tax liability of the Company or any of its
consolidated subsidiaries has not been finally determined, except to the extent
of any inadequacy that would not result in a Material Adverse Effect.

 

(xxxi)                                  Insurance.  Each of the Company and its
subsidiaries are insured by institutions of recognized financial responsibility
with policies in such amounts and with such deductibles and covering such risks
as the Company and its subsidiaries deem adequate and customary for their
businesses including, without limitation, policies covering real and personal
property owned or leased by the Company and its subsidiaries against theft,
damage, destruction, acts of vandalism and earthquakes.

 

(xxxii)                               Foreign Corrupt Practices Act.  None of
the Company, any of its subsidiaries or directors or officers or, to the
knowledge of the Company, any agent, employee, affiliate or other person acting
on behalf of the Company or any of its subsidiaries has taken any action,
directly or indirectly, that would result in a violation of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA and the Company and, to the
knowledge of the Company, its affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

 

(xxxiii)                            Money Laundering Laws.  The operations of
the Company and its subsidiaries are and have been conducted at all times in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.

 

(xxxiv)                           OFAC.  None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or

 

12

--------------------------------------------------------------------------------


 

representative of the Company or any of its subsidiaries is an individual or
entity (“Person”) currently the subject or target of any  sanctions administered
or enforced by the United States Government, including, without limitation, the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company located, organized or resident in a country or territory that is the
subject of Sanctions; and the Company will not directly or indirectly use the
proceeds of the sale of the Securities, or lend, contribute or otherwise make
available such proceeds to any subsidiaries, joint venture partners or other
Person, to fund any activities of or business with any Person, or in any country
or territory, that, at the time of such funding, is the subject of  Sanctions or
in any other manner that will result in a violation by any Person (including any
Person participating in the transaction, whether as underwriter, advisor,
investor or otherwise) of Sanctions.

 

(xxxv)                              Regulation S.  The Company, the Guarantors
and their respective affiliates and all persons acting on their behalf (other
than the Initial Purchasers, as to whom the Company and the Guarantors make no
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States and, in connection therewith, the Offering
Memorandum will contain the disclosure required by Rule 902 under the 1933 Act. 
The Securities sold in reliance on Regulation S will be represented upon
issuance by a temporary global security that may not be exchanged for definitive
securities until the expiration of the 40-day restricted period referred to in
Rule 903 under the 1933 Act and only upon certification of beneficial ownership
of such Securities by non-U.S. persons or U.S. persons who purchased such
Securities in transactions that were exempt from the registration requirements
of the 1933 Act.

 

(xxxvi)                           Unrestricted Subsidiaries.  Neither the
Company nor any subsidiary of the Company (with the exception of (A) AAR
Aircraft & Engine Sales & Leasing, Inc. and any subsidiary thereof and (B) AAR
International Financial Services, L.L.C. and any subsidiary thereof ((A) and
(B) collectively, the “Unrestricted Subsidiaries”)) (i) provides credit support
for, or guarantee of, any debt of the Unrestricted Subsidiaries (including any
undertaking, agreement or instrument evidencing such debt, but excluding in the
case of a Receivables Subsidiary (as defined in the Disclosure Package and the
Final Offering Memorandum) any Standard Securitization Undertakings (as defined
in the Disclosure Package and the Final Offering Memorandum)) or (ii) is
directly or indirectly liable for any debt of the Unrestricted Subsidiaries
(except in the case of a Receivables Subsidiary any Standard Securitization
Undertakings).

 

(b)  Officer’s Certificates.  Any certificate signed by any officer of the
Company, any of its subsidiaries or any Guarantor delivered to the
Representatives or to counsel for the Initial Purchasers in connection with the
transactions contemplated by this Agreement shall be deemed a representation and
warranty by the Company or of such Guarantor to each Initial Purchaser as to the
matters covered thereby.

 

13

--------------------------------------------------------------------------------


 

Section 2.                                            Sale and Delivery to
Initial Purchasers; Closing.

 

(a)  Securities.  On the basis of the representations, warranties and agreements
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to issue and sell to each Initial Purchaser, severally and not
jointly, and each Initial Purchaser, severally and not jointly, agrees to
purchase from the Company, the principal amount of Securities set forth opposite
the name of such Initial Purchaser in Schedule A hereto at a purchase price of
96.1430% of the aggregate principal amount thereof plus any additional principal
amount of Securities which such Initial Purchaser may become obligated to
purchase pursuant to the provisions of Section 11 hereof, subject to such
adjustments as the Representatives in their discretion shall make to ensure that
any sales or purchases are in authorized denominations.

 

(b)  Payment.  Payment of the purchase price for, and delivery of certificates
for, the Securities shall be made at the offices of Shearman & Sterling LLP, 599
Lexington Avenue, New York, New York 10022, or at such other place as shall be
agreed upon by the Representatives and the Company, at 9:00 A.M. (Eastern time)
on the fifth business day after the date hereof (unless postponed in accordance
with the provisions of Section 11), or such other time not later than ten
business days after such date as shall be agreed upon by the Representatives and
the Company (such time and date of payment and delivery being herein called the
“Closing Time”).  Time shall be of the essence, and delivery at the time and
place specified in this Agreement is a further condition to the obligations of
the Initial Purchasers.

 

Payment shall be made to the Company by wire transfer of immediately available
funds to a bank account designated by the Company, against delivery to the
Representatives for the respective accounts of the Initial Purchasers of
certificates for the Securities to be purchased by them.  It is understood that
each Initial Purchaser has authorized the Representatives, for its account, to
accept delivery of, receipt for, and make payment of the purchase price for, the
Securities which it has agreed to purchase.  Merrill Lynch and Morgan Stanley,
individually and not as representatives of the Initial Purchasers, may (but
shall not be obligated to) make payment of the purchase price for the Securities
to be purchased by any Initial Purchaser whose funds have not been received by
the Closing Time, but such payment shall not relieve such Initial Purchaser from
its obligations hereunder.

 

(c)  Denominations; Registration.  Global certificates for the Securities shall
be registered in the name of Cede & Co., as nominee of DTC, and shall be in such
denominations ($2,000 or integral multiples of $1,000 in excess thereof) as the
Representatives may request in writing at least one full business day before the
Closing Time.  The global certificates representing the Securities shall be made
available for examination and packaging by the Initial Purchasers in The City of
New York not later than 10:00 A.M. on the last business day prior to the Closing
Time.

 

Section 3.                                            Covenants of the Company
and the Guarantors.  The Company and, where applicable, the Guarantors covenant
with each Initial Purchaser as follows:

 

(a)  Offering Memorandum.  The Company, as promptly as possible, will furnish to
each Initial Purchaser, without charge, such number of copies of the Offering
Memorandum and the Disclosure Package and any amendments and supplements thereto
and documents incorporated by reference therein as such Initial Purchaser may
reasonably request.

 

14

--------------------------------------------------------------------------------


 

(b)  Notice and Effect of Material Events.  The Company will immediately notify
each Initial Purchaser, and confirm such notice in writing, of (x) any filing
made by the Company of information relating to the offering of the Securities
with any securities exchange or any other regulatory body in the United States
or any other jurisdiction, and (y) prior to the completion of the placement of
the Securities by the Initial Purchasers as evidenced by a notice in writing
from the Initial Purchasers to the Company, any material changes in or affecting
the condition, financial or otherwise, or the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise which (i) make any statement in the Disclosure Package, any Offering
Memorandum or any Supplemental Offering Materials false or misleading or
(ii) are not disclosed in the Disclosure Package or the Offering Memorandum.  In
such event or if during such time any event shall occur as a result of which it
is necessary, in the reasonable opinion of any of the Company, its counsel, the
Initial Purchasers or counsel for the Initial Purchasers, to amend or supplement
the Offering Memorandum in order that the Offering Memorandum not include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein not misleading in the light of the
circumstances then existing, the Company, at its own expense, shall forthwith
amend or supplement the Offering Memorandum by preparing and furnishing to each
Initial Purchaser an amendment or amendments of, or a supplement or supplements
to, the Offering Memorandum (in form and substance satisfactory in the
reasonable opinion of counsel for the Initial Purchasers) so that, as so amended
or supplemented, the Offering Memorandum will not include an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing at the time it is
delivered to a Subsequent Purchaser, not misleading.

 

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding, if, in the judgment of the Representatives, the Initial Purchasers
or any of their affiliates (as such term is defined in the 1933 Act) are
required to deliver a prospectus in connection with sales of, or market-making
activities with respect to, the Securities, the Company and the Guarantors agree
to periodically amend the applicable registration statement so that the
information contained therein complies with the requirements of Section 10 of
the 1933 Act, to amend the applicable registration statement or supplement the
related prospectus or the documents incorporated therein when necessary to
reflect any material changes in the information provided therein so that the
registration statement and the prospectus will not contain any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances existing as of the
date the prospectus is so delivered, not misleading and to provide the Initial
Purchasers with copies of each amendment or supplement filed and such other
documents as the Initial Purchasers may reasonably request.

 

The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 7 and 8 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.

 

(c)  Reporting Requirements.  Until the completion of the placement of the
Securities by the Initial Purchasers, the Company will file all documents
required to be filed with the Commission pursuant to the 1934 Act within the
time periods required by the 1934 Act and the

 

15

--------------------------------------------------------------------------------


 

1934 Act Regulations.  The Company has given the Representatives notice of any
filings made pursuant to the 1934 Act or 1934 Act Regulations within 48 hours
prior to the Applicable Time; the Company will give the Representatives notice
of its intention to make any such filing from the Applicable Time to the Closing
Time and will furnish the Representatives with copies of any such documents a
reasonable amount of time prior to such proposed filing.

 

(d)  Amendment and Supplements to the Offering Memorandum; Preparation of
Pricing Supplement; Supplemental Offering Materials.  The Company will advise
each Initial Purchaser promptly of any proposal to amend or supplement the
Offering Memorandum and will not effect such amendment or supplement without the
consent of the Initial Purchasers.  Neither the consent of the Initial
Purchasers, nor the Initial Purchasers’ delivery of any such amendment or
supplement, shall constitute a waiver of any of the conditions set forth in
Section 5 hereof.  The Company will prepare the Pricing Supplement, in form and
substance satisfactory to the Representatives, and shall furnish prior to the
Applicable Time to each Initial Purchaser, without charge, as many copies of the
Pricing Supplement as such Initial Purchaser may reasonably request.  The
Company represents and agrees that, unless it obtains the prior consent of the
Representatives, it has not made and will not make any offer relating to the
Securities by means of any Supplemental Offering Materials.

 

(e)  Qualification of Securities for Offer and Sale.  Promptly from time to time
the Company will take such action as the Initial Purchasers may reasonably
request, consistent with Section 6 hereof, to qualify the Securities for
offering and sale under the applicable securities laws of such states and other
jurisdictions as the Initial Purchasers may designate and to maintain such
qualifications in effect as long as required for the sale of the Securities;
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation in any jurisdiction in which it is not so
qualified or to file any general consent to service of process in any
jurisdiction.  The Company shall advise the Representatives promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding for any such purpose, and in the
event of the issuance of any order suspending such qualification, registration
or exemption, each of the Company and the Guarantors shall use its best efforts
to obtain the withdrawal thereof at the earliest possible moment.

 

(f)  DTC.  The Company will cooperate with the Initial Purchasers and use its
reasonable best efforts to permit the Securities to be eligible for clearance
and settlement through the facilities of DTC.

 

(g)  Use of Proceeds.  The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the Disclosure Package and
the Final Offering Memorandum under the caption “Use of Proceeds.”

 

(h)  Agreement Not To Offer or Sell Additional Securities.  During the period of
90 days following the date hereof, the Company will not, without the prior
written consent of Merrill Lynch and Morgan Stanley (which consent may be
withheld at the sole discretion of Merrill Lynch and Morgan Stanley), directly
or indirectly, sell, offer, contract or grant any option to sell, pledge,
transfer or establish an open “put equivalent position” within the meaning of
Rule 16a-1 under the Exchange Act, or otherwise dispose of or transfer, or
announce the offering of, or file

 

16

--------------------------------------------------------------------------------


 

any registration statement under the 1933 Act in respect of, any debt securities
of the Company or securities exchangeable for or convertible into debt
securities of the Company (other than (i) as contemplated by this Agreement,
(ii) as contemplated by the Registration Rights Agreement and (iii) the filing
of a “universal shelf” registration statement with the Commission, but not the
offer or sale of any debt securities of the Company or securities exchangeable
for or convertible into debt securities of the Company under or by means of such
registration statement).

 

The Representatives on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the covenants in this Section 3 or extend the
time for their performance.

 

Section 4.                                            Payment of Expenses.

 

(a)  Expenses.  Each of the Company and the Guarantors shall pay all expenses
incident to the performance of their obligations under this Agreement and in
connection with the transactions contemplated hereby, including without
limitation:  (i) the fees, disbursements and expenses of the Company’s counsel
and accountants in connection with the issue of the Securities and all other
expenses in connection with the preparation, printing and any filing of the
Disclosure Package and any Offering Memorandum and any amendments and
supplements thereto and the mailing and delivering of copies thereof to the
Initial Purchasers and dealers; (ii) the cost of printing or producing this
Agreement, the Indenture, the Registration Rights Agreement, the Blue Sky and
legal investment memoranda, closing documents (including any compilations
thereof) and any other documents in connection with the offering, purchase, sale
and delivery of the Securities; (iii) all expenses in connection with the
qualification of the Securities for offering and sale under state securities
laws as provided in Section 3(e) hereof, including the fees and disbursements of
counsel for the Initial Purchasers in connection with such qualification and in
connection with the Blue Sky and legal investment surveys; (iv) any fees charged
by securities rating services for rating the Securities; (v) the cost of
preparing the Securities; (vi) the fees and expenses of the Trustee and any
agent of the Trustee and the fees and disbursements of counsel for the Trustee
in connection with the Indenture and the Securities; (vii) any filing fees
incident to, and any reasonable fees and disbursements of counsel to the Initial
Purchasers in connection with the review by FINRA, if any, of the terms of the
sale of the Securities or the Exchange Securities; (viii) all fees and expenses
(including reasonable fees and expenses of counsel) of the Company and the
Guarantors in connection with approval of the Securities by the Depositary for
“book-entry” transfer, and the performance by the Company and the Guarantors of
their respective other obligations under this Agreement; (ix) all expenses
incident to the “road show” for the offering of the Securities, including the
cost of any chartered airplane or other transportation and (x) all other costs
and expenses incident to the performance of its obligations hereunder which are
not otherwise specifically provided for in this Section. It is understood,
however, that, except as provided in this Section and Sections 7 and 8 hereof,
the Initial Purchasers will pay all of their own costs and expenses; provided
that the Company shall pay the fees of counsel for the Initial Purchasers up to
a maximum of $250,000, and the Initial Purchasers shall pay any portion of fees
of counsel for the Initial Purchasers in excess of $250,000.

 

(b)  Termination of Agreement.  If this Agreement is terminated by the
Representatives in accordance with the provisions of Section 5,
Section 10(a)(i) or (iii) hereof, the Company shall

 

17

--------------------------------------------------------------------------------


 

reimburse the Initial Purchasers for their reasonable out-of-pocket expenses,
including the reasonable fees and disbursements of counsel for the Initial
Purchasers.

 

Section 5.                                            Conditions of Initial
Purchasers’ Obligations.  The obligations of the several Initial Purchasers
hereunder are subject to the accuracy, at and as of the date hereof and the
Closing Time of the representations and warranties of the Company contained
herein or in certificates of any officer of the Company or any of its
subsidiaries delivered pursuant to the provisions hereof, to the performance by
the Company of its covenants and other obligations hereunder, and to the
following further conditions:

 

(a)  Opinion of Counsel for Company and the Guarantors.  At the Closing Time,
the Initial Purchasers shall have received (1) the favorable opinion, dated as
of the Closing Time, of Schiff Hardin LLP, counsel for the Company and the
Guarantors, in form and substance satisfactory to counsel for the Initial
Purchasers, to the effect set forth in Exhibit A(1) hereto and to such further
effect as counsel to the Initial Purchasers may reasonably request, (2) the
favorable opinion, dated as of the Closing Time, of Robert J. Regan, Esq.,
General Counsel for the Company, in form and substance satisfactory to counsel
for the Initial Purchasers, to the effect set forth in Exhibit A(2) hereto and
to such further effect as counsel to the Initial Purchasers may reasonably
request, (3) the favorable opinion, dated as of the Closing Time, of Carlton
Fields, P.A., counsel for the Guarantors that are organized in the State of
Florida, in form and substance satisfactory to counsel for the Initial
Purchasers, with respect to such matters as may be reasonably requested by the
Initial Purchasers and (4) the favorable opinion, dated as of the Closing Time,
of Sirote & Permutt, PC, counsel for the Guarantors that are organized in the
State of Alabama, in form and substance satisfactory to counsel for the Initial
Purchasers, with respect to such matters as may be reasonably requested by the
Initial Purchasers.  Such counsel may also state that, insofar as such opinion
involves factual matters, they have relied, to the extent they deem proper, upon
certificates of officers of the Company and its subsidiaries and certificates of
public officials.

 

(b)  Opinion of Counsel for Initial Purchasers.  At the Closing Time, the
Initial Purchasers shall have received the favorable opinion, dated as of the
Closing Time, of Shearman & Sterling LLP, counsel for the Initial Purchasers in
form and substance satisfactory to the Representatives.  In giving such opinion
such counsel may rely, as to all matters governed by the laws of jurisdictions
other than the law of the State of New York, the federal law of the United
States and the General Corporation Law of the State of Delaware, upon the
opinions of counsel satisfactory to the Representatives.  Such counsel may also
state that, insofar as such opinion involves factual matters, they have relied,
to the extent they deem proper, upon certificates of officers and other
representatives of the Company and its subsidiaries and certificates of public
officials.

 

(c)  Officers’ Certificate.  At the Closing Time, there shall not have been,
since the date hereof or since the date as of which information is given in the
Disclosure Package or the Final Offering Memorandum (exclusive of any amendments
or supplements thereto subsequent to the date of this Agreement), any material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, and the Representatives shall have received a certificate of the Chief
Executive Officer or the President

 

18

--------------------------------------------------------------------------------


 

of the Company and of the Chief Financial Officer or Chief Accounting Officer of
the Company, dated as of the Closing Time, to the effect that (i) there has been
no such material adverse change, (ii) the representations and warranties of the
Company included in this Agreement are true and correct with the same force and
effect as though expressly made at and as of the Closing Time, and (iii) the
Company has complied with all agreements and satisfied all conditions on its
part to be performed or satisfied at or prior to the Closing Time.

 

(d)  Accountants’ Comfort Letter.  At the time of the execution of this
Agreement, the Representatives shall have received from KPMG LLP a letter dated
such date, in form and substance satisfactory to the Representatives, together
with signed or reproduced copies of such letter for each of the Initial
Purchasers, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to Initial Purchasers with respect to
the financial statements and certain financial information contained in the
Offering Memorandum.

 

(e)  Bring-down Comfort Letter.  At the Closing Time, the Representatives shall
have received from KPMG LLP a letter, dated as of the Closing Time, to the
effect that they reaffirm the statements made in the letter furnished pursuant
to subsection (d) of this Section, except that the specified date referred to
therein shall be a date not more than three business days prior to the Closing
Time.

 

(f)  Credit Ratings.  On or after the date hereof (i) no downgrading shall have
occurred in the rating accorded the Company’s debt securities by any “nationally
recognized statistical rating organization,” as that term is defined in
Section 3(a)(62) of the 1934 Act, and (ii) no such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities.

 

(g)  Indenture; Registration Rights Agreement.  At or prior to the Closing Time,
the Company, the Guarantors and the Trustee shall have executed and delivered
the Indenture in a form satisfactory to the Representatives.  At or prior to the
Closing Time, the Company and the Guarantors shall have executed and delivered
the Registration Rights Agreement in a form satisfactory to the Representatives.

 

(h)  Additional Documents.  At the Closing Time, counsel for the Initial
Purchasers shall have been furnished with such documents and opinions as they
may require for the purpose of enabling them to pass upon the issuance and sale
of the Securities as herein contemplated, or in order to evidence the accuracy
of any of the representations or warranties, or the fulfillment of any of the
conditions, herein contained; and all proceedings taken by the Company and the
Guarantors in connection with the issuance and sale of the Securities as herein
contemplated shall be satisfactory in form and substance to the Representatives
and counsel for the Initial Purchasers.

 

(i)  Termination of Agreement.  If any condition specified in this Section shall
not have been fulfilled when and as required to be fulfilled, this Agreement may
be terminated by the Representatives by notice to the Company at any time at or
prior to the Closing Time and such termination shall be without liability of any
party to any other party except as provided in Section 4 and except that
Sections 1, 7, 8, 9, 17 and 18 shall survive any such termination and remain in
full force and effect.

 

19

--------------------------------------------------------------------------------


 

Section 6.                                            Subsequent Offers and
Resales of the Securities.

 

(a)  Offer and Sale Procedures.  Each of the Initial Purchasers and the Company
hereby establish and agree to observe the following procedures in connection
with the offer and sale of the Securities:

 

(i)                                                 Offers and Sales.  Offers
and sales of the Securities shall only be made to persons whom the offeror or
seller reasonably believes to be qualified institutional buyers, as defined in
Rule 144A under the 1933 Act (“Qualified Institutional Buyers”) or non-U.S.
persons outside the United States to whom the offeror or seller reasonably
believes offers and sales of the Securities may be made in reliance upon
Regulation S upon the terms and conditions set forth in Annex I hereto, which
Annex I is hereby expressly made a part hereof. The Company has not entered into
any contractual arrangement, other than this Agreement, with respect to the
distribution of the Securities and the Company will not enter into any such
arrangement.

 

(ii)                                              No General Solicitation.  No
general solicitation or general advertising (within the meaning of
Rule 502(c) under the 1933 Act) will be used in the United States in connection
with the offering or sale of the Securities.

 

(iii)                                           Subsequent Purchaser
Notification.  Each Initial Purchaser will take reasonable steps to inform, and
cause each of its affiliates, as such term is defined in Rule 501(b) under the
1933 Act (each, an “Affiliate”) in the United States to take reasonable steps to
inform, persons acquiring Securities from such Initial Purchaser or Affiliate,
as the case may be, in the United States, that the Securities (A) have not been
registered under the 1933 Act, (B) are being sold to them without registration
under the 1933 Act in reliance on Rule 144A or in accordance with another
exemption from registration under the 1933 Act, as the case may be, and (C) may
not be offered, sold or otherwise transferred except (1) to the Company or any
subsidiary thereof, (2) pursuant to a registration statement that has been
declared effective under the 1933 Act, (3) outside the United States in
accordance with Regulation S under the 1933 Act, or (4) inside the United States
in accordance with (x) Rule 144A to a person whom the seller reasonably believes
is a Qualified Institutional Buyer that is purchasing such Securities for its
own account or for the account of a Qualified Institutional Buyer to whom notice
is given that the offer, sale or transfer is being made in reliance on Rule 144A
or (y) pursuant to another available exemption from registration under the 1933
Act.

 

(iv)                                          Legends.  Each of the Securities
will bear, to the extent applicable, the legend contained under the caption
“Transfer Restrictions” in the Disclosure Package and the Final Offering
Memorandum for the time period and upon the other terms stated therein.

 

(v)                                             Minimum Principal Amount.  No
sale of the Securities to any one Subsequent Purchaser will be for less than
$2,000 principal amount and no Security will be issued in a smaller principal
amount.

 

20

--------------------------------------------------------------------------------


 

(b)  Covenants of the Company.  The Company covenants with each Initial
Purchaser as follows:

 

(i)                                                 Integration.  The Company
agrees that it will not and will cause its Affiliates not to, directly or
indirectly, solicit any offer to buy, sell or make any offer or sale of, or
otherwise negotiate in respect of, securities of the Company of any class if, as
a result of the doctrine of “integration” referred to in Rule 502 under the 1933
Act, such offer or sale would render invalid (for the purpose of (i) the sale of
the Securities by the Company to the Initial Purchasers, (ii) the resale of the
Securities by the Initial Purchasers to Subsequent Purchasers or (iii) the
resale of the Securities by such Subsequent Purchasers to others) the exemption
from the registration requirements of the 1933 Act provided by
Section 4(2) thereof or by Rule 144A or Regulation S thereunder or otherwise.

 

(ii)                                              Rule 144A Information.  The
Company agrees that, in order to render the offered Securities eligible for
resale pursuant to Rule 144A under the 1933 Act, while any of the offered
Securities remain outstanding, it will make available, upon request, to any
holder of offered Securities or prospective purchasers of Securities the
information specified in Rule 144A(d)(4), unless the Company furnishes
information to the Commission pursuant to Section 13 or 15(d) of the 1934 Act.

 

(iii)                                           Restriction on Repurchases. 
Until the expiration of one year after the original issuance of the offered
Securities, the Company will not, and will cause its Affiliates not to, resell
any offered Securities which are “restricted securities” (as such term is
defined under Rule 144(a)(3) under the 1933 Act), whether as beneficial owner or
otherwise (except as agent acting as a securities broker on behalf of and for
the account of customers in the ordinary course of business in unsolicited
broker’s transactions).

 

(iv)                                          No Directed Selling Efforts.  The
Company agrees that it will not and will not permit any of its Affiliates or any
other person acting on its or their behalf (other than the Initial Purchasers,
as to which no covenant is given) to engage in any directed selling efforts with
respect to the Securities within the meaning of Regulation S, and the Company
will and will cause all such persons to comply with the offering restrictions
requirement of Regulation S with respect to the Securities.

 

The Representatives on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company or any
Guarantor of any one or more of the covenants in this Section 6(b) or extend the
time for their performance.

 

(c)  Qualified Institutional Buyer.  Each Initial Purchaser, severally and not
jointly, represents and warrants to, and agrees with, the Company that it is a
Qualified Institutional Buyer and an “accredited investor” within the meaning of
Rule 501(a) under the 1933 Act.

 

Section 7.                                            Indemnification.

 

(a)  Indemnification of Initial Purchasers.  Each of the Company and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its Affiliates,

 

21

--------------------------------------------------------------------------------


 

its selling agents and each person, if any, who controls any Initial Purchaser
within the meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act
as follows:

 

(i)                                                 against any and all loss,
liability, claim, damage and expense whatsoever, as incurred, arising out of any
untrue statement or alleged untrue statement of a material fact contained in any
Preliminary Offering Memorandum, the Disclosure Package, the Final Offering
Memorandum, any Supplemental Offering Materials or any other information used by
or on behalf of the Company in connection with the offer or sale of the
Securities (or any amendment or supplement to the foregoing), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

 

(ii)                                              against any and all loss,
liability, claim, damage and expense whatsoever, as incurred, to the extent of
the aggregate amount paid in settlement of any litigation, or any investigation
or proceeding by any governmental agency or body, commenced or threatened, or of
any claim whatsoever based upon any such untrue statement or omission, or any
such alleged untrue statement or omission; provided that (subject to
Section 7(d) below) any such settlement is effected with the written consent of
the Company; and

 

(iii)                                           against any and all expense
whatsoever, as incurred (including the fees and disbursements of counsel chosen
by the Representatives), reasonably incurred in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under
(i) or (ii) above;

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with the Initial Purchaser Information furnished to the
Company by the Initial Purchasers through the Representatives expressly for use
in any Preliminary Offering Memorandum, the Disclosure Package or the Final
Offering Memorandum (or any amendment or supplement to the foregoing).

 

(b)  Indemnification of Company and the Guarantors.  Each Initial Purchaser,
severally and not jointly, agrees to indemnify and hold harmless the Company and
the Guarantors and each person, if any, who controls the Company within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in subsection (a) of this Section, as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in any Preliminary Offering Memorandum, the Disclosure Package, the Final
Offering Memorandum (or any amendment or supplement to the foregoing) in
reliance upon and in conformity with the Initial Purchaser Information furnished
to the Company by such Initial Purchaser through the Representatives expressly
for use therein.

 

22

--------------------------------------------------------------------------------


 

(c)  Actions against Parties; Notification.  Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement.  In the case of parties indemnified pursuant to Section 7(a) above,
counsel to the indemnified parties shall be selected by the Representatives,
and, in the case of parties indemnified pursuant to Section 7(b) above, counsel
to the indemnified parties shall be selected by the Company.  An indemnifying
party may participate at its own expense in the defense of any such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party. 
In no event shall the indemnifying parties be liable for fees and expenses of
more than one counsel (in addition to any local counsel) separate from their own
counsel for all indemnified parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances.  No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 7 or
Section 8 hereof (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

(d)  Settlement without Consent if Failure to Reimburse.  If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

 

Section 8.                                            Contribution.  If the
indemnification provided for in Section 7 hereof is for any reason unavailable
to or insufficient to hold harmless an indemnified party in respect of any
losses, liabilities, claims, damages or expenses referred to therein, then each
indemnifying party shall contribute to the aggregate amount of such losses,
liabilities, claims, damages and expenses incurred by such indemnified party, as
incurred, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other hand, from the offering of the Securities pursuant to this
Agreement or (ii) if the allocation provided by clause (i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company, on the one hand, and of the Initial Purchasers, on the other hand,
in connection

 

23

--------------------------------------------------------------------------------


 

with the statements or omissions which resulted in such losses, liabilities,
claims, damages or expenses, as well as any other relevant equitable
considerations.

 

The relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
on the one hand, and the total underwriting discount received by the Initial
Purchasers, on the other hand, bear to the aggregate initial offering price of
the Securities.

 

The relative fault of the Company, on the one hand, and the Initial Purchasers,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

 

The Company and the Initial Purchasers agree that it would not be just and
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 8.  The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 8 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue or alleged untrue
statement or omission or alleged omission.

 

Notwithstanding the provisions of this Section 8, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased by it and distributed to the public were
offered to the public and sold by it hereunder exceeds the amount of any damages
that such Initial Purchaser has otherwise been required to pay by reason of any
such untrue or alleged untrue statement or omission or alleged omission.

 

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

 

For purposes of this Section 8, each person, if any, who controls an Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and each Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as such Initial Purchaser, and each person, if
any, who controls the Company within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as the
Company.  The Initial Purchasers’ respective obligations to contribute pursuant
to this Section 8 are several in proportion to the principal amount of
Securities set forth opposite their respective names in Schedule A hereto and
not joint.

 

24

--------------------------------------------------------------------------------


 

Section 9.                                            Representations,
Warranties and Agreements to Survive.  All representations, warranties and
agreements contained in this Agreement or in certificates of officers of the
Company or any of its subsidiaries submitted pursuant hereto, shall remain
operative and in full force and effect, regardless of (i) any investigation made
by or on behalf of any Initial Purchaser or its Affiliates or selling agents,
any person controlling any Initial Purchaser, its officers or directors or any
person controlling the Company and (ii) delivery of and payment for the
Securities.

 

Section 10.                                      Termination of Agreement.

 

(a)  Termination; General.  The Representatives may terminate this Agreement, by
notice to the Company, at any time at or prior to the Closing Time (i) if there
has been, in the judgment of the Representatives, since the time of execution of
this Agreement or since the date as of which information is given in the
Preliminary Offering Memorandum, the Disclosure Package or the Final Offering
Memorandum (exclusive of any amendments or supplements thereto subsequent to the
date of this Agreement), any material adverse change in the condition, financial
or otherwise, or in the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, or (ii) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Representatives, impracticable or inadvisable to market the
Securities or to enforce contracts for the sale of the Securities, or (iii) if
trading in any securities of the Company has been suspended or materially
limited by the Commission or the New York Stock Exchange, or if trading
generally on the New York Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors) has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
order of the Commission, the Financial Industry Regulatory Authority or any
other governmental authority, or (iv) a material disruption has occurred in
commercial banking or securities settlement or clearance services in the United
States, or (v) if a banking moratorium has been declared by either Federal or
New York authorities.

 

(b)  Liabilities.  If this Agreement is terminated pursuant to this Section,
such termination shall be without liability of any party to any other party
except as provided in Section 4 hereof, and provided further that Sections 1, 7,
8, 9, 17 and 18 shall survive such termination and remain in full force and
effect.

 

Section 11.                                      Default by One or More of the
Initial Purchasers.  If one or more of the Initial Purchasers shall fail at the
Closing Time to purchase the Securities which it or they are obligated to
purchase under this Agreement (the “Defaulted Securities”), the Representatives
shall have the right, within 24 hours thereafter, to make arrangements for one
or more of the non-defaulting Initial Purchasers, or any other initial
purchasers, to purchase all, but not less than all, of the Defaulted Securities
in such amounts as may be agreed upon and upon the terms herein set forth; if,
however, the Representatives shall not have completed such arrangements within
such 24-hour period, then:

 

25

--------------------------------------------------------------------------------


 

(a)                                  if the number of Defaulted Securities does
not exceed 10% of the aggregate principal amount of the Securities to be
purchased hereunder, each of the non-defaulting Initial Purchasers shall be
obligated, severally and not jointly, to purchase the full amount thereof in the
proportions that their respective underwriting obligations hereunder bear to the
underwriting obligations of all non-defaulting Initial Purchasers, or

 

(b)                                 if the number of Defaulted Securities
exceeds 10% of the aggregate principal amount of the Securities to be purchased
hereunder, this Agreement shall terminate without liability on the part of any
non-defaulting Initial Purchaser.

 

No action taken pursuant to this Section shall relieve any defaulting Initial
Purchaser from liability in respect of its default.

 

In the event of any such default which does not result in a termination of this
Agreement, either the Representatives or the Company shall have the right to
postpone the Closing Time for a period not exceeding seven days in order to
effect any required changes in the Disclosure Package or the Offering Memorandum
or in any other documents or arrangements.  As used herein, the term “Initial
Purchaser” includes any person substituted for an Initial Purchaser under this
Section 11.

 

Section 12.                                      Tax Disclosure. 
Notwithstanding any other provision of this Agreement, immediately upon
commencement of discussions with respect to the transactions contemplated
hereby, the Company (and each employee, representative or other agent of the
Company) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to the Company relating to such tax treatment and
tax structure.  For purposes of the foregoing, the term “tax treatment” is the
purported or claimed federal income tax treatment of the transactions
contemplated hereby, and the term “tax structure” includes any fact that may be
relevant to understanding the purported or claimed federal income tax treatment
of the transactions contemplated hereby.

 

Section 13.                                      Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted by any standard form of telecommunication. 
Notices to the Initial Purchasers shall be directed to Merrill Lynch at One
Bryant Park, New York, New York 10036, attention of syndicate department, with a
copy to DCM Legal, and Morgan Stanley at 1585 Broadway, New York, New York
10036, attention of High Yield Syndicate Desk, and notices to the Company and
the Guarantors shall be directed to them at One AAR Place, 1100 N. Wood Dale
Road, Wood Dale, Illinois 60191, attention of Secretary.

 

Section 14.                                      No Advisory or Fiduciary
Relationship.  Each of the Company and the Guarantors acknowledges and agrees
that (a) the purchase and sale of the Securities pursuant to this Agreement,
including the determination of the offering price of the Securities and any
related discounts and commissions, is an arm’s-length commercial transaction
between the Company and the Guarantors, on the one hand, and the several Initial
Purchasers, on the other hand, (b) in connection with the offering of the
Securities contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and

 

26

--------------------------------------------------------------------------------


 

is not the agent or fiduciary of the Company, any of its subsidiaries or their
respective stockholders, creditors, employees or any other party, (c) no Initial
Purchaser has assumed, or will assume, an advisory or fiduciary responsibility
in favor of the Company or any of its subsidiaries with respect to the offering
of the Securities contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company or any of its subsidiaries on other matters), and no
Initial Purchaser has any obligation to the Company or the Guarantors with
respect to the offering contemplated hereby except the obligations expressly set
forth in this Agreement, (d) the Initial Purchasers and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and the Guarantors, and (e) the
Initial Purchasers have not provided any legal, accounting, regulatory or tax
advice with respect to the offering of the Securities contemplated hereby and
each of the Company and the Guarantors has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

 

Section 15.                                      Integration.  This Agreement
supersedes all prior agreements and understandings (whether written or oral)
among the Company, the Guarantors and the Initial Purchasers, or any of them,
with respect to the subject matter hereof.

 

Section 16.                                      Parties.  This Agreement shall
inure to the benefit of and be binding upon the Initial Purchasers, the Company
and the Guarantors and their respective successors.  Nothing expressed or
mentioned in this Agreement is intended or shall be construed to give any
person, firm or corporation, other than the Initial Purchasers, the Company and
the Guarantors and their respective successors and the controlling persons and
officers and directors referred to in Sections 7 and 8 and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained.  This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the Initial Purchasers, the Company and the Guarantors and
their respective successors, and said controlling persons and officers and
directors and their heirs and legal representatives, and for the benefit of no
other person, firm or corporation.  No purchaser of Securities from any Initial
Purchaser shall be deemed to be a successor by reason merely of such purchase.

 

Section 17.                                      Trial by Jury.  Each of the
Company and the Guarantors (on its behalf and, to the extent permitted by
applicable law, on behalf of its stockholders and affiliates) and each of the
Initial Purchasers hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.

 

Section 18.                                      GOVERNING LAW.  THIS AGREEMENT
AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF, THE STATE OF
NEW YORK WITHOUT REGARD TO ITS CHOICE OF LAW PROVISIONS.

 

Section 19.                                      TIME.  TIME SHALL BE OF THE
ESSENCE OF THIS AGREEMENT.  EXCEPT AS OTHERWISE SET FORTH HEREIN, SPECIFIED
TIMES OF DAY REFER TO NEW YORK CITY TIME.

 

27

--------------------------------------------------------------------------------


 

Section 20.                                      Counterparts.  This Agreement
may be executed in any number of counterparts, each of which shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same Agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier, facsimile or other electronic transmission (i.e., a
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart thereof.

 

Section 21.                                      Effect of Headings.  The
Section headings herein are for convenience only and shall not affect the
construction hereof.

 

28

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the Initial Purchasers, the Company and the Guarantors in accordance with its
terms.

 

 

Very truly yours,

 

 

 

AAR CORP.

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

Name: Timothy J. Romenesko

 

 

Title:

 

 

 

 

 

 

 

AAR AIRCRAFT & ENGINE SALES & LEASING, INC., as Guarantor

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

Name: Timothy J. Romenesko

 

 

Title:

 

 

 

 

 

 

 

AAR INTERNATIONAL FINANCIAL SERVICES, L.L.C., as Guarantor

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

Name: Timothy J. Romenesko

 

 

Title:

 

 

 

 

 

 

 

AAR/SSB II, LLC, as Guarantor

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

Name: Timothy J. Romenesko

 

 

Title:

 

 

 

 

 

 

 

AAR AIRCRAFT SERVICES, INC., as Guarantor

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

Name: Timothy J. Romenesko

 

--------------------------------------------------------------------------------


 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AVIATION MAINTENANCE STAFFING, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AAR AIRLIFT GROUP, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AAR LANDING GEAR LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AAR INTERNATIONAL, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AAR AUSTRALIA, L.L.C., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

 

 

AAR JAPAN, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AAR MANUFACTURING, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BROWN INTERNATIONAL CORPORATION, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

EP AVIATION, LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SUMMA TECHNOLOGY, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AAR PARTS TRADING, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

 

 

AAR POWER SERVICES, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AAR ALLEN SERVICES, INC., as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AARIFS A320 LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AARIFS (342) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AARIFS (290) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

 

 

AARIFS (304) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AARIFS (315) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AARIFS (23734) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AARIFS (23779) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AARIFS (23780) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AARIFS (24750) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

5

--------------------------------------------------------------------------------


 

 

 

AARIFS (25092) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

AARIFS (25093) LLC, as Guarantor

 

 

 

 

 

 

By:

/s/ Timothy J. Romenesko

 

 

 

Name: Timothy J. Romenesko

 

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

The foregoing purchase agreement is hereby confirmed and accepted, as of the
date first above written:

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH

                              INCORPORATED

 

By:

/s/ William Pegler

 

 

 

Name: William Pegler

 

 

 

Title: Managing Director

 

 

 

 

 

 

MORGAN STANLEY & CO. LLC

 

 

 

 

 

 

By:

/s/ Nicholas Romig

 

 

 

Name: Nicholas Romig

 

 

 

Title: Vice President

 

 

 

 

Each for itself and as Representative of the other Initial Purchasers named in
Schedule A hereto.

 

Signature Page to AAR Corp. (Purchase Agreement)

 

--------------------------------------------------------------------------------


 

Annex I

 

Resale Pursuant to Regulation S or Rule 144A

 

Each Initial Purchaser understands that:

 

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
1933 Act.  Such Initial Purchaser agrees that, during such 40-day restricted
period, it will not cause any advertisement with respect to the Securities
(including any “tombstone” advertisement) to be published in any newspaper or
periodical or posted in any public place and will not issue any circular
relating to the Securities, except such advertisements as permitted by and
include the statements required by Regulation S.

 

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

 

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance on Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect.  Terms used above have the
meanings assigned to them in Regulation S under the Securities Act.”

 

Such Initial Purchaser agrees that the Securities offered and sold in reliance
on Regulation S will be represented upon issuance by a global security that may
not be exchanged for definitive securities until the expiration of the 40-day
restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the 1933 Act.

 

Annex I - 1

--------------------------------------------------------------------------------


 

Exhibit A(1)

 

FORM OF OPINION OF SCHIFF HARDIN LLP
TO BE DELIVERED PURSUANT TO
SECTION 5(a)

 

January     , 2012

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Morgan Stanley & Co. LLC

Wells Fargo Securities, LLC

Loop Capital Markets LLC

U.S. Bancorp Investments, Inc.

c/o Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, New York 10036

 

Re:          AAR CORP.

7¼% Senior Notes due 2022

 

Ladies and Gentlemen:

 

We have acted as counsel for AAR CORP., a Delaware corporation (the “Company”),
and each of the entities set forth on Schedule A hereto (each, a “Guarantor”
and, collectively, the “Guarantors”) in connection with the issue and sale by
the Company to the Initial Purchasers, severally and not jointly, of an
aggregate of $175,000,000 principal amount of the Company’s 7¼% Senior Notes due
2022 (the “Notes”) pursuant to the Purchase Agreement dated January 13, 2012
among you, the Company and the Guarantors (the “Purchase Agreement”).  The Notes
and the related guarantees (the “Guarantees”) will be issued pursuant to an
indenture dated as of January [23], 2012 (the “Indenture”), among the Company,
the Guarantors and U.S. Bank National Association, as trustee (the “Trustee”). 
This opinion letter is being delivered at the request of the Company pursuant to
Section 5(a) of the Purchase Agreement.  Capitalized terms used in this opinion
letter that are defined in the Purchase Agreement and not otherwise defined in
this opinion letter shall have the meanings given to them in the Purchase
Agreement.  The term “person” when used herein shall mean any individual or
entity.

 

In connection with this opinion letter, we have examined the following documents
(the documents described in (i) through (v) below are collectively called the
“Transaction Documents”):

 

(i)            an executed copy of the Purchase Agreement;

 

(ii)           an executed copy of the Indenture;

 

Exh A(1) - 1

--------------------------------------------------------------------------------


 

(iii)          copies of the global notes representing the Securities;

 

(iv)          an executed copy of the Registration Rights Agreement, dated as of
January [23], 2012;

 

(v)                                 an executed copy of the DTC Agreement, dated
as of [·];

 

(vi)                              the Preliminary Offering Memorandum dated
January 10, 2012;

 

(vii)                           the Final Offering Memorandum dated
January [13], 2012;

 

(viii)                        a copy of the Restated Certificate of
Incorporation of the Company and all amendments thereto, certified by the
Secretary of State of Delaware;

 

(ix)                                a copy of the By-Laws of the Company and all
amendments thereto, certified by the Secretary of the Company;

 

(x)                                   copies of resolutions adopted by the Board
of Directors of the Company and the Executive Committee of the Board acting as
an Offering Committee with respect to the Notes, certified by the Secretary of
the Company;

 

(xi)                                copies of the certificate of incorporation
or certificate of formation, as the case may be, of each of the Guarantors
incorporated under the Delaware General Corporation Law or formed under the
Delaware Limited Liability Company Act (the “Delaware Guarantors”) and all
amendments thereto, certified by the Secretary of State of Delaware;

 

(xii)                             copies of the articles of incorporation or
articles of organization, as the case may be, of each of the Guarantors
incorporated under the Illinois Business Corporation Act or organized under the
Illinois Limited Liability Company Act (the “Illinois Guarantors”), and all
amendments thereto, certified by the Secretary of State of Illinois;

 

(xiii)                          copies of the by-laws of each Delaware Guarantor
and each Illinois Guarantor that is a corporation, each certified by the
Secretary of the applicable Guarantor;

 

(xiv)                         copies of the limited liability company agreement
of each Delaware Guarantor and each Illinois Guarantor that is a limited
liability company, each certified by the Secretary of the applicable Guarantor;

 

(xv)                            copies of resolutions adopted by the Board of
Directors or Board of Managers of each Delaware Guarantor and each Illinois
Guarantor, certified by the Secretary of the applicable Guarantor;

 

(xvi)                         a certificate of an officer of the Company as to
certain matters;

 

Exh A(1) - 2

--------------------------------------------------------------------------------


 

(xvii)                      certificates of the Secretary of State of the State
of Delaware as to the corporate or limited liability company existence and good
standing of the Company and each of the Delaware Guarantors; and

 

(xviii)                   certificates of the Secretary of State of the State of
Illinois as to the corporate or limited liability company existence and good
standing of each of the Illinois Guarantors.

 

In making our examination, we have assumed the genuineness of all signatures,
the authenticity of all documents submitted to us as originals, the conformity
with the originals of all documents submitted to us as copies and the legal
capacity of all natural persons.  As to matters of fact material to our opinions
in this letter, we have relied on certificates of officers of the Company and
the Guarantors, public officials and other appropriate persons and on the
representations made in the Transaction Documents.

 

In rendering the opinions in this letter we have assumed, except to the extent
expressly set forth in and covered by our opinions below, that (i) each party to
each of the Transaction Documents (a) is validly existing and in good standing
under the laws of its jurisdiction of organization, (b) has full power and
authority to execute the Transaction Documents to which it is a party and to
enter into the transactions contemplated therein, (c) has taken all necessary
action to authorize execution of the Transaction Documents to which it is a
party on its behalf by the persons executing them, (d) has properly executed and
delivered each of the Transaction Documents to which it is a party, and (e) has
duly obtained all consents or approvals of any nature from and made all filings
with any governmental authorities necessary for such party to execute, deliver
or perform its obligations under the Transaction Documents to which it is a
party, (ii) all acts have been taken without violation of any fiduciary duties
and in accordance with any notice or disclosure requirements, (iii) the
execution and delivery of, and performance of their respective agreements under,
the Transaction Documents by each party thereto do not violate any law, rule,
regulation, judgment, injunction, order, decree, agreement or instrument binding
upon such party, and (iv) each of the Transaction Documents is the legal, valid
and binding obligation of, and enforceable against, each party thereto.  In
addition, our opinion in paragraph 14 below assumes (w) the accuracy of the
representations and warranties of the Company set forth in Section 1(a) of the
Purchase Agreement, (x) the due performance by the Company of the covenants and
agreements set forth in Sections 3 and 6 of the Purchase Agreement, (y) the due
performance by the Initial Purchasers of the covenants and agreements set forth
in Section 6 of the Purchase Agreement, and (z) the compliance by the Initial
Purchasers with the offering and transfer procedures and restrictions described
in the Final Offering Memorandum.

 

In rendering our opinions herein we have also assumed that there is no oral or
written agreement, understanding, course of dealing or usage of trade that
amends any term of any Transaction Document, or any waiver of any such term; and
that there has been no mutual mistake of fact or actual or constructive fraud,
misrepresentation, duress, undue influence or similar inequitable conduct.

 

Exh A(1) - 3

--------------------------------------------------------------------------------


 

We make no representation that we have independently investigated or verified
any of the matters that we have assumed for the purposes of this opinion letter,
and, by accepting this opinion letter, you acknowledge not to have requested, or
relied on, any such independent investigation or verification by us.

 

For the purpose of this opinion letter, our “knowledge” (or any similar concept)
with respect to any matter means (1) the actual knowledge regarding such matter
of the particular attorneys who are presently employees or partners of Schiff
Hardin LLP and who have represented the Company in connection with the
transactions contemplated by the Transaction Documents or who provide
substantive legal services to the Company, (2) we make no representation that we
have undertaken any review of our files or other independent investigation with
respect to any such matter (and, by accepting this opinion letter, you
acknowledge not to have requested, or relied on, any such review or other
independent investigation by us) and (3) no inference that we have actual
knowledge concerning such matter should be drawn from the mere fact of our
representation of the Company or our expression of any opinion in this opinion
letter.  Accordingly, relevant matters may exist, including relevant matters
with respect to which attorneys in our firm are representing the Company, but of
which, for the purposes of this opinion letter, we do not have “knowledge”.

 

For the purposes hereof, “Applicable Laws” shall mean the laws, rules and
regulations to which our opinions are limited as described in qualifications E
and F below.

 

The opinions contained in this letter are only expressions of professional
judgment regarding the legal matters addressed and are not guarantees that a
court would reach any particular result.

 

Based on the foregoing and subject to the qualifications set forth below, we are
of the opinion that:

 

1.             The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Delaware.

 

2.             Each of the Delaware Guarantors is validly existing as a
corporation or limited liability company in good standing under the laws of the
State of Delaware.  Each of the Illinois Guarantors is validly existing as a
corporation or limited liability company in good standing under the laws of the
State of Illinois.

 

3.             The Company, each Delaware Guarantor and each Illinois Guarantor
has corporate or limited liability company power and authority, as applicable,
to own, lease and operate its properties and to conduct its business as
described in the Disclosure Package and the Final Offering Memorandum and to
enter into and perform its obligations under the Purchase Agreement.

 

4.             The Purchase Agreement has been duly authorized, executed and
delivered by the Company, each Delaware Guarantor and each Illinois Guarantor
and, to the extent execution and delivery is a matter of New York law, by each
other Guarantor.

 

Exh A(1) - 4

--------------------------------------------------------------------------------


 

5.             The Indenture has been duly authorized, executed and delivered by
the Company, each Delaware Guarantor and each Illinois Guarantor and, to the
extent execution and delivery is a matter of New York law, by each other
Guarantor, and the Indenture and constitutes a valid and binding agreement of
the Company and each Guarantor, enforceable against the Company and each
Guarantor in accordance with its terms.

 

6.             The Registration Rights Agreement has been duly authorized,
executed and delivered by the Company, each Delaware Guarantor and each Illinois
Guarantor and, to the extent execution and delivery is a matter of New York law,
by each other Guarantor, and the Registration Rights Agreement constitutes a
valid and binding obligation of the Company and each Guarantor, enforceable
against the Company and each Guarantor in accordance with its terms.

 

7.             The DTC Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

 

8.             The Securities are in the form contemplated by the Indenture,
have been duly authorized by the Company, each Delaware Guarantor and each
Illinois Guarantor, have been duly executed by the Company, each Delaware
Guarantor and each Illinois Guarantor (and, to the extent execution and delivery
is a matter of New York law, by each other Guarantor) and, when authenticated by
the Trustee in the manner provided in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of the Company and each Guarantor, enforceable against the Company
and each Guarantor in accordance with their terms, and will be entitled to the
benefits of the Indenture and the Registration Rights Agreement.

 

9.             The Exchange Securities have been duly authorized by the Company,
each Delaware Guarantor and each Illinois Guarantor and, when executed by the
Company and authenticated by the Trustee in the manner provided in the Indenture
and issued and delivered pursuant to the Exchange Offer, will constitute valid
and binding obligations of the Company and each Guarantor, enforceable against
the Company and each Guarantor in accordance with their terms, and will be
entitled to the benefits of the Indenture.

 

10.           The Securities, the Indenture and the Registration Rights
Agreement conform in all material respects to the descriptions thereof contained
in the Disclosure Package and the Final Offering Memorandum.

 

11.           The documents incorporated by reference in the Offering Memorandum
(other than the financial statements and supporting schedules therein, as to
which we need express no opinion), when they were filed with the Commission
complied as to form in all material respects with the requirements of the 1934
Act and the rules and regulations of the Commission thereunder.

 

Exh A(1) - 5

--------------------------------------------------------------------------------


 

12.           The information in the Disclosure Package and in the Final
Offering Memorandum under the captions “Description of Certain Indebtedness,”
“Description of the Notes”, “Exchange Offer; Registration Rights”, “Certain U.S.
Federal Income and Estate Tax Considerations” and “Plan of Distribution,” to the
extent that it constitutes matters of law, summaries of legal matters, the
Company’s charter and bylaws or legal proceedings, or legal conclusions, has
been reviewed by us and is correct in all material respects.

 

13.           No filing with, or authorization, approval, consent, license,
order, registration, qualification or decree of, any court or governmental
authority or agency, domestic or foreign (other than such as may be required
under the applicable securities laws of the various jurisdictions in which the
Securities will be offered or sold, as to which we need express no opinion) is
necessary or required in connection with the due authorization, execution,
delivery or performance by the Company or any Guarantor of any Transaction
Document to which it is a party (other than the filings and other actions
required pursuant to the 1933 Act and the rules and regulations thereunder with
respect to the Company’s and the Guarantors’ obligations under the Registration
Rights Agreement, including, without limitation, the filing of a registration
statement with the Commission, the Commission’s declaration of effectiveness of
such registration statement and the qualification of the Indenture under the
Trust Indenture Act of 1939, as amended) or for the offering, issuance, sale or
delivery of the Securities to the Initial Purchasers or the resale of the
Securities by the Initial Purchasers in accordance with the terms of the
Purchase Agreement.

 

14.           It is not necessary in connection with the offer, sale and
delivery of the Securities to the Initial Purchasers and to each Subsequent
Purchaser in the manner contemplated by the Purchase Agreement, the Disclosure
Package and the Final Offering Memorandum to register the Securities under the
1933 Act or to qualify the Indenture under the Trust Indenture Act of 1939, as
amended.

 

15.           The execution, delivery and performance of the Transaction
Documents, the consummation of the transactions contemplated in the Purchase
Agreement, the Disclosure Package and the Final Offering Memorandum (including
the use of the proceeds from the sale of the Securities as described in the
Disclosure Package and the Final Offering Memorandum under the caption “Use of
Proceeds”) and the compliance by each of the Company and the Guarantors with
their respective obligations under the Transaction Documents do not and will
not, whether with or without the giving of notice or lapse of time or both,
violate or constitute a breach of, or default or Repayment Event under or result
in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company or any subsidiary thereof pursuant to (i) any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or any other agreement or instrument, filed as an exhibit to the Company’s
Annual Report on Form 10 K for the fiscal year ended May 31, 2011 or any
subsequent 1934 Act filing prior to the date of the Purchase Agreement, to which
the Company or any of its subsidiaries is a party or by which it or any of them
may be bound, or to which any of the property or assets of the Company or any
subsidiary thereof is subject or (ii) any agreement listed on Schedule B hereto
(except in the case of (i) and (ii) for such violations, breaches, defaults or
Repayment Events or liens, charges or encumbrances that would not result in a
Material Adverse Effect), nor will such action result in any violation of the
provisions of the certificate of incorporation or by-laws of the Company or

 

Exh A(1) - 6

--------------------------------------------------------------------------------


 

any Delaware Guarantor, the articles of incorporation or by-laws, or the
articles of organization and limited liability company agreement, of any
Illinois Guarantor or any applicable law, statute, rule, or regulation, or any
judgment, order, writ or decree, known to us, of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over the
Company or any of its subsidiaries or any of their respective properties, assets
or operations.

 

16.           None of the Company and the Guarantors is required, nor upon the
issuance and sale of the Securities as herein contemplated and the application
of the net proceeds therefrom as described in the Disclosure Package and the
Final Offering Memorandum will be required, to register as an “investment
company” under the Investment Company Act.

 

17.           An Illinois court, or a federal court applying Illinois conflicts
of laws rules, would enforce the choice of law provisions of the Transaction
Documents that specify that the laws of the State of New York are to govern the
Transaction Documents so long as (a) there is a reasonable relationship between
the parties to the Transaction Documents or the transactions thereunder to the
State of New York and (b) the application of the laws of the State of New York
is not contrary to a public policy of the State of Illinois.  Moreover, although
the Transaction Documents contain choice of law provisions which state that they
are to be governed by and construed in accordance with the law of the State of
New York, in the event that the laws of Illinois were applied to govern the
Transaction Documents, the Transaction Documents would not violate any
applicable usury laws of Illinois.

 

The opinions set forth above are subject to the following qualifications:

 

A.            For purposes of our opinions in paragraphs 1 and 2 above as to the
existence and good standing of the Company (but not its due incorporation), the
Delaware Guarantors and the Illinois Guarantors, we have relied solely upon the
documents described in item (xvii) and (xviii) above.

 

B.            The opinions set forth in paragraphs 5, 6, 7, 8 and 9 above are
subject to (i) applicable laws relating to bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws affecting
creditors’ rights generally, whether now or hereafter in effect, and
(ii) general principles of equity, including, without limitation, concepts of
materiality, laches, reasonableness, good faith, fair dealing and judicial
discretion, and the principles regarding when injunctive or other equitable
remedies will be available (regardless of whether considered in a proceeding at
law or in equity).

 

C.            In rendering the opinions set forth above, we have made no
examination of, and we express no opinion with respect to, any accounting or,
except as set forth in our opinion in paragraph 12, tax matters.  Our opinion in
paragraph 15 above covers only violations, breaches, defaults, Repayment Events
or creations or impositions of liens, charges or encumbrances which can be
definitively determined as of the date of this opinion letter and does not cover
violations, breaches, defaults, Repayment Events, creations or impositions of
liens, charges or encumbrances the occurrence of which is dependent upon future
events or circumstances or compliance with financial covenants or ratios.  Our
opinion in paragraph 13 above is not

 

Exh A(1) - 7

--------------------------------------------------------------------------------


 

intended to cover consents, approvals or filings which might be required as a
result of the conduct by the Company or any Guarantor of its business or
operations.

 

D.            We express no opinion as to the validity, legality, binding effect
or enforceability of any covenant or agreement (i) providing for release of
liability for or the indemnification against or contribution with respect to any
losses, claims, damages, expenses or liabilities incurred by any person (a) as a
result of any violation of any securities law by such person, (b) as a result of
the negligence of such person if a court would find that the intent to indemnify
such person for such person’s negligence was not clearly expressed, or (c) if a
court would find that such indemnification, contribution or release otherwise
violates public policy, (ii) providing for the waiver of jury trial or the
waiver of counterclaim or cross-claim, (iii) providing that delays will not
operate as waivers, (iv) relating to severability as applied to any portion of a
Transaction Document deemed by a court to be material, (v) waiving the benefits
of any statutory provision or common law right where such waiver violates
limitations imposed by statute or is against public policy, (vi) purporting to
restrict access to legal or equitable remedies or purporting to establish
evidentiary standards for suits or proceedings to enforce the Transaction
Documents or evidentiary standards relating to powers granted to any party,
(vii) setting forth remedies to the extent such remedies would have the effect
of compensating the party entitled to the benefits thereof in amounts in excess
of actual loss suffered by such party, (viii) providing for a penalty or
purporting to be an agreement to pay liquidated damages unless actual damages
would be impossible or difficult to determine and the liquidated damages
provided for are reasonable in light of the anticipated or actual loss, or
(ix) regarding non-disclosure, confidentiality or non-competition.

 

E.             Our opinions are limited to only those laws, rules and
regulations that we have, in the exercise of customary professional diligence,
but without any special investigation, recognized as generally applicable to the
transactions contemplated by the Transaction Documents and to business
organizations of the same type as the Company or the Guarantors (i.e.,
corporations or limited liability companies) which are not engaged in regulated
business activities and exclude the USA Patriot Act, the Trading with the Enemy
Act, Executive Order 13224 and similar laws and regulations.  In addition, we
express no opinion as to any law, rule or regulation to which the Company or any
Guarantor may be subject as a result of your legal or regulatory status.

 

F.             The foregoing opinions are limited to the laws of the State of
New York, the laws of the State of Illinois, the Delaware General Corporation
Law and the federal laws of the United States of America, and we express no
opinions with respect to the laws of any other jurisdiction.

 

Nothing has come to our attention that would lead us to believe that (1) as of
the Applicable Time, the Disclosure Package (except for the financial statements
and schedules and other financial data included therein or omitted therefrom, as
to which we need make no statement) included any untrue statement of a material
fact or omitted to state any material fact necessary in order to make the
statements therein, in the light of circumstances under which they were made,
not misleading or (2) the Offering Memorandum or any amendment or supplement
thereto (except for financial statements and schedules and other financial data
included therein or omitted therefrom as to which we need make no statement), at
the time the Offering

 

Exh A(1) - 8

--------------------------------------------------------------------------------


 

Memorandum was issued, at the time any such amended or supplemented Offering
Memorandum was issued or at the Closing Time, included or includes an untrue
statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

 

The opinions expressed in this opinion letter are as of the date of this opinion
letter only and as to laws covered hereby only as they are in effect on that
date, and we assume no obligation to update or supplement such opinion to
reflect any facts or circumstances that may come to our attention after that
date or any changes in law that may occur or become effective after that date. 
The opinions herein are limited to the matters expressly set forth in paragraphs
1 through 17 of this opinion letter, and no opinion or representation is given
or may be inferred beyond the opinions expressly set forth in paragraphs 1
through 17 of this opinion letter.

 

This opinion letter is furnished by us as counsel for the Company and the
Guarantors, is solely for your benefit in connection with the transactions
stated herein, and is not to be given to or relied on by any other person or for
any other purpose without our prior written consent.  No interest you may have
under or with respect to this opinion letter may be assigned without our prior
written consent.

 

 

Very truly yours,

 

 

 

SCHIFF HARDIN LLP

 

 

 

 

 

By:

 

Exh A(1) - 9

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Guarantors

 

Illinois Guarantors

 

AAR AIRCRAFT & ENGINE SALES & LEASING, INC.

AAR INTERNATIONAL FINANCIAL SERVICES, L.L.C.

AAR/SSB II, LLC

AAR AIRCRAFT SERVICES, INC.

AAR INTERNATIONAL, INC.

AAR AUSTRALIA, L.L.C.

AAR JAPAN, INC.

AAR MANUFACTURING, INC.

AAR PARTS TRADING, INC.

AAR POWER SERVICES, INC.

AAR ALLEN SERVICES, INC.

[AAR WOOD DALE LLC] (1)

 

Delaware Guarantors

 

AVIATION MAINTENANCE STAFFING, INC.

EP AVIATION, LLC

AARIFS A320 LLC

AARIFS (342) LLC

AARIFS (290) LLC

AARIFS (304) LLC

AARIFS (315) LLC

[AARIFS (662) LLC](1)

AARIFS (23734) LLC

AARIFS (23779) LLC

AARIFS (23780) LLC

AARIFS (24750) LLC

AARIFS (25092) LLC

AARIFS (25093) LLC

 

Other Guarantors

 

AAR AIRLIFT GROUP, INC.

AAR LANDING GEAR LLC

BROWN INTERNATIONAL CORPORATION

SUMMA TECHNOLOGY, INC.

 

--------------------------------------------------------------------------------

(1) If a Guarantor at Closing.

 

Exh A(1) - 10

--------------------------------------------------------------------------------


 

SCHEDULE B

 

Additional Specified Agreements

 

1.             Loan Agreement (N642UA) dated November 12, 2006 among C.I.T.
Leasing Corporation, as Lender, Wells Fargo Bank Northwest, National
Association, as Borrower, and AARIFS (25092) LLC and Global Principal Finance
Company, LLC, as Owner Participants

 

2.             Loan Agreement (            ) dated                        among
C.I.T. Leasing Corporation, as Lender, and Wells Fargo Bank Northwest, National
Association, as Borrower, and AARIFS (25093) LLC and Global Principal Finance
Company, LLC, as Owner Participants

 

[3.            Facility Agreement dated July 19, 2007 among Wells Fargo Bank
Northwest, National Association, as Borrower, AARIFS (662) LLC, as Owner
Participant, and DVB Bank AG, as Lender, Arranger, Underwriter, Security Trustee
and Administrative Agent, as amended through June 17, 2011](2)

 

[4.            Loan Agreement 754485 dated July 15, 2005, between Principal
Commercial Funding, LLC and AAR Wood Dale LLC](3)

 

[5.            [Wood Dale Mortgage]](3)

 

--------------------------------------------------------------------------------

(2) If AARIFS (662) LLC is a Guarantor.

 

(3) If AAR Wood Dale LLC is a Guarantor.

 

Exh A(1) - 11

--------------------------------------------------------------------------------


 

Exhibit A(2)

 

FORM OF OPINION OF GENERAL COUNSEL
FOR THE COMPANY PURSUANT TO
SECTION 5(a)

 

January [·], 2012

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated
Morgan Stanley & Co. LLC
Wells Fargo Securities, LLC
Loop Capital Markets LLC
U.S. Bancorp Investments, Inc.
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
One Bryant Park
New York, New York 10036

 

Re:          AAR CORP.

[·]% Senior Notes due 2022

 

Ladies and Gentlemen:

 

I am the General Counsel of AAR CORP., a Delaware corporation (the “Company”),
and I am familiar with the transactions contemplated by the Purchase Agreement
dated January [·], 2012 (the “Purchase Agreement”) among you, the Company and
the subsidiaries of the Company listed on the signature pages thereof as
“Guarantors” (collectively, the “Guarantors”), including the purchase by the
Initial Purchasers of $175,000,000 principal amount of the Company’s [·]% Senior
Notes due 2022 (the “Notes”) and the related guarantees of the Guarantors (the
“Guarantees”).  This opinion is provided to you pursuant to Section 5(a) of the
Purchase Agreement.  All capitalized terms used in this opinion and not
otherwise defined herein shall have the meanings assigned to them in the
Purchase Agreement.

 

I have examined such documents and matters of law which I have deemed necessary
as the basis for the opinions expressed below.  As to matters of fact material
to the opinions in this letter, I have relied on certificates of officers of the
Company, public officials and other appropriate persons, and I believe that you
and I are justified in relying thereon.

 

The opinions contained in this letter are only expressions of professional
judgment regarding the legal matters addressed and are not guarantees that a
court would reach any particular result.

 

Based upon the foregoing and subject to the qualifications below, I am of the
opinion that:

 

1.             The Company is duly qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a material adverse effect on the
Company and its subsidiaries, taken as a whole.

 

Exh A(2) - 1

--------------------------------------------------------------------------------


 

2.             Each Domestic Subsidiary (as defined in the Indenture) of the
Company and, to the best of my knowledge, each other subsidiary of the Company
has been duly organized or incorporated, as applicable, and is validly existing
as a corporation or limited liability company in good standing under the laws of
the jurisdiction of its organization, has corporate or limited liability company
power and authority to own, lease and operate its properties and to conduct its
business as described in the Disclosure Package and the Final Offering
Memorandum and is duly qualified as a foreign corporation or limited liability
company to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not result in a material adverse effect
on the Company and its subsidiaries, taken as a whole.  All of the issued and
outstanding capital stock of each subsidiary of the Company has been duly
authorized and validly issued, is fully paid and non-assessable and, to the best
of my knowledge and information, is owned by the Company, directly or through
subsidiaries, free and clear of any security interest, mortgage, pledge, lien,
encumbrance, claim or equity.

 

3.             There is not pending or, to the best of my knowledge, threatened
any action, suit, proceeding, inquiry or investigation, to which the Company or
any subsidiary is a party, or to which the property of the Company or any
subsidiary thereof is subject, before or brought by any court or governmental
agency or body, which would reasonably be expected to result in a material
adverse effect on the Company and its subsidiaries, taken as a whole, or which
would reasonably be expected to materially and adversely affect the properties
or assets thereof or the consummation of the transactions contemplated in the
Purchase Agreement or the performance by the Company of its obligations
thereunder or the transactions contemplated by the Disclosure Package and the
Final Offering Memorandum.

 

4.             Neither the Company nor any of its subsidiaries is or, as a
result of the transactions contemplated by the Purchase Agreement, will be in
violation of its charter or by-laws or in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which any of them may be bound, or to which any of
the property or assets of the Company or any of its subsidiaries is subject,
except for such defaults that would not result in a material adverse effect on
the Company and its subsidiaries, taken as a whole.

 

The foregoing opinions are limited to the laws of the State of Illinois, the
Delaware General Corporation Law, and the federal laws of the United States of
America, and I express no opinion with respect to the laws of any other
jurisdiction.

 

The opinions expressed in this opinion letter are as of the date of this opinion
letter only and as to laws covered hereby only as they are in effect on that
date, and I assume no obligation to update or supplement such opinion to reflect
any facts or circumstances that may come to my attention after that date or any
changes in law that may occur or become effective after that date.  The opinions
herein are limited to the matters expressly set forth in this opinion letter,
and no opinion is given or may be inferred beyond the matters expressly set
forth in this opinion letter.

 

Exh B - 2

--------------------------------------------------------------------------------


 

This opinion letter is furnished solely for your benefit in connection with the
transactions stated herein, and is not to be given to or relied on by any other
person or for any other purpose without my prior written consent.

 

 

Very truly yours,

 

 

 

 

 

By:

 

 

 

Robert J. Regan

 

 

General Counsel

 

 

AAR CORP.

 

Exh B - 3

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Name of Initial Purchaser

 

Principal
Amount of Securities

 

 

 

 

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

$

70,000,000

 

Morgan Stanley & Co. LLC

 

70,000,000

 

Wells Fargo Securities, LLC

 

17,500,000

 

Loop Capital Markets LLC

 

8,750,000

 

U.S. Bancorp Investments, Inc.

 

8,750,000

 

Total

 

$

175,000,000

 

 

Sch A-1

--------------------------------------------------------------------------------


 

 

SCHEDULE B

 

 

PRICING SUPPLEMENT

Sch B-1

--------------------------------------------------------------------------------